DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Application 17/783,793 field on 06/09/2022. 
Claims 1-18 are currently pending and examined below. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the claims must be shown or the feature(s) canceled from the claim(s). Additionally, the drawings fail to identify what is being drawn. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “pre-establishing, in an electronic wallet server, an electronic wallet account associated to an user,” “pre-enabling the electronic device of the user with an electronic wallet application module”, “pre-establishing, in a reward server in communication with the electronic wallet server, a reward unique identifier table, wherein each reward unique identifier is associated with an economic reward, and wherein the reward unique identifier is encoded in an encoded image to be displayed in a consumable product or service; pre-establishing, in the reward server, an user record as a participant in an incentive campaign; pre-enabling the electronic device of the user with a reward application module and an image processing application module; receiving, in the reward server, information of the reward unique identifier included in an encoded image captured by the electronic device of the user, using the reward application module and the image processing application module, wherein the encoded image is displayed in a consumable product or service that the user has had access; determining, in the reward server, if the information received of the reward unique identifier is found in the pre-established reward unique identifier table”. Claim 8 recites the limitations “wherein the step of pre-establishing, in an electronic wallet server, an electronic wallet account associated to an user, wherein the user has an electronic device, further includes the step of pre-establishing, in an electronic wallet server, an electronic wallet hub account; and wherein the step of ordering the reward server to the electronic wallet server to credit the economic reward associated to the reward unique identifier found to the electronic wallet account associated to the user, includes the step of debiting of the electronic wallet hub account the economic reward.” Claim 9 recites the limitations “wherein further includes the steps of: pre-establishing, in the reward server, one or more rules governing the accreditation of the economic reward associated with a determined incentive campaign; and validating, in the step of determining, in the reward server, if the information received of the reward unique identifier is found in the pre-established reward unique identifier table, if the pre-established rules are compliance.” Claim 10 recites the limitations “A system for crediting a reward to an electronic wallet account according to method of claim 1, the system comprising: an electronic wallet server to pre-establish an electronic wallet account associated to an user; a reward server in communication with the electronic wallet server to pre-establish a reward unique identifier table and an user record as a participant in an incentive campaign, wherein each reward unique identifier is associated with an economic reward, and wherein the reward unique identifier is encoded in an encoded image to be displayed in a consumable product or service; and wherein the electronic wallet server and the reward server is in communication with an electronic device of the user, wherein the electronic device is pre-enabled with an electronic wallet application module, a reward application module and an image processing application module.” However, it is unclear what is meant by “pre-establishing” and “pre-enabling” and what this entails. The specification fails to further clarify. Therefore, the claims fail to particularly point out and distinctly claim the subject matter. The dependent claims are also rejected based on their dependency. 
Claim 1 recites the limitation "an encoded image" in line 16.   There is insufficient antecedent basis for this limitation in the claim. The dependent claims are also rejected based on their dependency.
Claims 1 and 10 recite the limitation “wherein the reward unique identifier is encoded in an encoded image to be displayed in a consumable product or service” and   However, it is unclear how the reward unique identifier is encoded in an encoded image in a consumable service. The specification fails to further explain. Therefore, the claims fail to particularly point out and distinctly claim the subject matter. The dependent claims are also rejected based on their dependency.
Claim 1 recites the limitation “wherein the encoded image is displayed in a consumable product or service that the user has had access”. However, it is unclear how the encoded image is displayed in a consumable service that the user has had access. The specification fails to further explain. Therefore, the claims fail to particularly point out and distinctly claim the subject matter. The dependent claims are also rejected based on their dependency.
Claim 1 recites the limitation “deleting, the reward server, the reward unique identifier found in the pre-established reward unique identifier table”. However, it is unclear what is meant by deleting the reward server the reward unique identifier. The Examiner suggests amending to recite “deleting, by the reward server, the reward unique identifier found in the pre-established reward unique identifier table” to overcome the rejection. The dependent claims are also rejected based on their dependency.
Claim 1 recites the limitation “notifying, the electronic wallet server, the accreditation of the reward in the electronic wallet account associated to the user through the electronic wallet application module of the electronic device of the user.” However, in view of lines 1-5 of page 17 of the specification, the electronic wallet server notifies the accreditation of the reward in the electronic wallet account of the user via the electronic wallet application module of the electronic device. Therefore, it is unclear if the electronic wallet server is providing the notification of the accreditation of the reward or is the electronic wallet server the entity being notified of the accreditation of the reward. The Examiner interprets this as a typographical error and that “notifying, by the electronic wallet server, the accreditation of the reward in the electronic wallet account associated to the user through the electronic wallet application module of the electronic device of the user” was intended. The dependent claims are also rejected based on their dependency.
Claims 2 and 11 recite the limitation “wherein the reward server and the electronic wallet server are co-located.” However, the term “co-located” is a relative term which renders the claims indefinite. The term “co-located” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Lines 18-20 of page 14 of the specification states that “both the reward server 30 and the electronic wallet server 40 can be implemented on the same server or node in a co-located environment, sharing hardware and software elements.” However, the specification does not define what would and wouldn’t be considered as “co-located”. Therefore, the claims fail to particularly point out and distinctly claim the subject matter. The dependent claims are also rejected based on their dependency.
Claim 1 recites the limitation “ordering the reward server to the electronic wallet server to credit the economic reward associated to the reward unique identifier found to the electronic wallet account associated to the user”. However, it is unclear what is meant by ordering the reward server to the electronic wallet server. The specification fails to further explain. Therefore, the claims fail to particularly point out and distinctly claim the subject matter. The dependent claims are also rejected based on their dependency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 10 is a system claim that depends from method claim 1. Claim 10 fails to further limit the subject matter of claim 1. Therefore, claim 10 is an improper dependent claim. Claims 11-18 depend from claim 10 and are rejected based on claim 10. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-18 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claim 1 recites, in part, the limitations of A method for crediting a reward to an […] account, the method comprising the steps: pre-establishing […] an […] account associated to an user […]; pre-establishing […] a reward unique identifier table, wherein each reward unique identifier is associated with an economic reward, and wherein the reward unique identifier is […] in an […] image to be displayed in a consumable product or service; pre-establishing […] an user record as a participant in an incentive campaign; […] receiving […] information of the reward unique identifier included in an […] image […], wherein the […] image is displayed in a consumable product or service that the user has had access; determining […] if the information received of the reward unique identifier is found in the pre-established reward unique identifier table; and under the determination that the received information of the reward unique identifier is found in the pre-established reward unique identifier table, then: ordering […] to credit the economic reward associated to the reward unique identifier found to the […] account associated to the user; deleting […] the reward unique identifier found tin the pre-established reward unique identifier table; and notifying […] the accreditation of the reward in the […] account associated to the user through the […]. These limitations, individually and in combination, describe or set forth the abstract idea in claim 1. The Examiner notes that the specific limitations that describe or set forth the abstract idea in Step 2A Prong 1 can be identified either individually or in combination (see p. 54 of 2019 Revised Patent Subject Matter Eligibility Guidance). 
Under the broadest reasonable interpretation, the claims recite limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
The claims also recite limitations that are considered a fundamental economic principle or practice (e.g., relating to commerce and economy), commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people. The Examiner notes that certain activity between a person and a computer may fall within the certain methods of organizing human activity grouping (see p. 5 of the October 2019 Update: Subject Matter Eligibility). 
Therefore, the claims fall under the following enumerated groupings of abstract ideas: mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), and/or certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) (Step 2A, Prong 1, Yes). 
Claim 1 recites the additional element(s) of “electronic wallet”, “an electronic wallet server”, “wherein the user has an electronic device”, “pre-enabling the electronic device of the user with an electronic wallet application module”, “a reward server in communication with the electronic wallet server”, “encoded”, “pre-enabling the electronic device of the user with a reward application module and an image processing application module”, and “captured by the electronic device of the user, using the reward application module and the image processing application module”  These additional element(s) are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic computer component(s) that perform generic computer functions. The generic processor and/or generic computer component limitation(s) are no more than mere instructions to apply the exception using a generic computer component. The additional element(s) are merely used as tools, in their ordinary capacity, to perform the abstract idea. The additional elements amount to adding the words “apply it” with the judicial exception. Merely implementing an abstract idea on generic computers and/or generic computer components does not add integrate the judicial exception or amount significantly more similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional elements also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not integrate the judicial exception into a practical application or add significantly more. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A Prong 2, No). 
In Step 2B, the additional elements also do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, unless an Examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B (see 2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application or amount to significantly more because they do not impose any meaningful limits on practicing the abstract idea (Step 2B, No). 
Claims 2-5 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., certain methods of organizing human activities and/or mental processes). Claim 2 recites the additional elements of “wherein the reward server and the electronic wallet server are co-located.” Claim 3 recites the additional elements of “wherein the reward application module and the image processing application module are in the same application.” Claim 4 recites the additional elements of “wherein the electronic wallet application module and the reward application module are in the same application.” Claim 5 recites the additional elements of “wherein the electronic wallet application module, the reward application module and the image processing application module are in the same application.” In Steps 2A Prong 2 and in Step 2B, the additional elements amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Claims 6-7 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., certain methods of organizing human activities and/or mental processes). Claim 6 recites the additional elements of “wherein the encoded image is in a code format selected from a one-dimensional code, a bi-dimensional code, a three-dimensional code, and combinations thereof.” Claim 7 recites the additional elements of “wherein the encoded image is in a quick response code format.” In Step 2A Prong 2, the additional elements amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, adding insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment or field of use. In Step 2B, the additional elements also amount to simply appending well-understood, routine, and conventional activity as evidenced by at least ¶ 5 of US 2018/0027354 A1, ¶ 43 of US 2016/0027059 A1, ¶ 2 of US 2014/0304077 A1, Abstract of US 2013/0257590 A1, ¶ 2 of US 2011/0221779 A1, Col. 2 lines 14-22 of US Patent No. 7,667,217 B2, and/or MPEP 2106.05(d)(II) (e.g., receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and retrieving information in memory, electronically scanning or extracting data from a physical document, and a web browser’s back and forth button functionality, presenting offers and gathering statistics).
Claims 8-9 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., certain methods of organizing human activities and/or mental processes). Claims 8-9 do not recite any additional elements other than those recited in claim 1. Therefore, for the same reasons set forth with respect to claim 1, claims 8-9 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claim 10 recites, in part, the limitations of […] crediting a reward to an […] account […], pre-establish  an […] account associated to an user; […] pre-establish a reward unique identifier table and an user record as a participating in an incentive campaign, wherein each reward unique identifier is associated with an economic reward, and wherein the reward is […] in an […] image to be displayed in a consumable product or service […]. These limitations, individually and in combination, describe or set forth the abstract idea in claim 10. Claim 10 recites the additional elements of “A system […], the system comprising: an electronic wallet server […] a reward server in communication with the electronic wallet server to”, “electronic wallet”, “encoded”, and “wherein the electronic wallet server and the reward server is in communication with an electronic device of the user, wherein the electronic device is pre-enabled with an electronic wallet application module, a reward application module and an image processing application module.” However, for the same reasons set forth with respect to claim 1, claim 10 also does not integrate the judicial exception into a practical application or amount to significantly more. 
Claims 11-15 and 18 also recite limitations that are similar to the abstract ideas identified with respect to claim 10 (i.e., certain methods of organizing human activities and/or mental processes). Claim 11 recites the additional elements of “wherein the reward server and the electronic wallet server are co-located.” Claim 12 recites the additional elements of “wherein the reward application module and the image processing application module are in the same application.” Claim 13 recites the additional elements of “wherein the electronic wallet application module and the reward application module are in the same application.” Claim 14 recites the additional elements of “wherein the electronic wallet application module, the reward application module and the image processing application module are in the same application.” Claim 15 recites the additional elements of “electronic wallet”. Claim 18 recites the additional elements of “wherein the reward server includes an incentive campaign rules module.” In Steps 2A Prong 2 and in Step 2B, the additional elements amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Claims 16-17 also recite limitations that are similar to the abstract ideas identified with respect to claim 10 (i.e., certain methods of organizing human activities and/or mental processes). Claim 16 recites the additional elements of “wherein the encoded image is in a code format selected from a one-dimensional code, a bi-dimensional code, a three-dimensional code, and combinations thereof.” Claim 17 recites the additional elements of “wherein the encoded image is in a quick response code format.” In Step 2A Prong 2, the additional elements amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, adding insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment or field of use. In Step 2B, the additional elements also amount to simply appending well-understood, routine, and conventional activity as evidenced by at least ¶ 5 of US 2018/0027354 A1, ¶ 43 of US 2016/0027059 A1, ¶ 2 of US 2014/0304077 A1, Abstract of US 2013/0257590 A1, ¶ 2 of US 2011/0221779 A1, Col. 2 lines 14-22 of US Patent No. 7,667,217 B2, and/or MPEP 2106.05(d)(II) (e.g., receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and retrieving information in memory, electronically scanning or extracting data from a physical document, and a web browser’s back and forth button functionality, presenting offers and gathering statistics).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galinos (US 2017/0083932 A1, hereinafter “Galinos”) in view of Hertel et al. (US 2016/0283923 A1, hereinafter “Hertel”), in view of Cooper (US Patent No. 11,232,486 B1, hereinafter “Cooper”), in further view of Prandoni et al. (US 2017/0345044 A1, hereinafter “Prandoni”). 

As per Claim 1, Galinos discloses A method for crediting a reward to an electronic […] account, the method comprising the steps (¶ 3. Also see citations below.): 
[…] wherein the user has an electronic device (¶ 3. Also see citations below.); 
pre-establishing, in a reward server in communication with the electronic […] server, a reward unique identifier […], wherein each reward unique identifier is associated with an economic reward, and wherein the reward unique identifier is encoded in an encoded image to be displayed in a consumable product or service (¶ 68 “FIG. 15 is a block diagram illustrating a promotional award program, according to another embodiment of the present disclosure. An item identifier 1505 is provided on one or more products or displays 1501. The item identifier can be any number, code, or image that is unique to the product or display (for example, a display associated with a service) or any other identifier that can be used to identify the product, display, such as, for example, a bar code. A consumer transmits one or more images 1502 of the item identifier 1505 or transmits a text message containing the item identifier 1506 associated with one or more products/displays 1501 to a remote location 1503 by using a mobile device 1500. If it is determined that a consumer is eligible for a reward 1504, the remote location 1503 transmits to the consumer's mobile device 1500 a reward 1504.” ¶ 69 “For example, the item identifier 1505, such as a bar code, may be placed on a product package or movie studio billboard. A promotional sweepstakes could be advertised which would provide that the first 100 people to text the bar code or transmit the image of the bar code on the product package or movie studio billboard, for example, could win a reward, such as a debit code associated with a predetermined value which is usable to purchase one or more products and/or services, such as free movie tickets, or a credit that can be applied to pay one or more of the consumer's utility or other bills. The promotional sweepstakes could be advertised on the package of the product itself, inside the package [i.e., the reward unique identifier is encoded in an encoded image to be displayed in a consumable product or service], on a display, or in connection with an advertisement relating to the product or service. The advertisement may be a written advertisement or may be available on the Internet, on television or on the radio.” ¶ 70 “FIG. 16 is a flow chart illustrating a method for implementing a promotional reward program, according to an embodiment of the present disclosure. An item identifier is provided on one or more products or displays (Step S1601). A consumer may transmit one or more images of the item identifier or a text message containing the item identifier directly for verification to a remote location by using a mobile device (Step S1602). Once the one or more images of the item identifier or a text message containing the item identifier are transmitted by the consumer through the mobile device to a remote location, it can be determined if the one or more images of the item identifier or the text message containing the item identifier meet predetermined criteria and whether the consumer is eligible for an award (Steps S1603 & S1605). If it is determined that the one or more images of the item identifier or the text message containing the item identifier does not meet predetermined criteria (No, Step S1603), for example, if the one or more images are not of a suitable resolution, or, as another example, if the text message containing the item identifier contains an incorrect number of digits, a message is provided to the consumer indicating that the one or more images should be re-captured and/or re-transmitted (Step S1604) or the text message should be typed again and re-transmitted. This verification may be conducted by one or more of a computer, a mobile device or a human operator. The message also may indicate why the one or more images are not, for example, of a suitable resolution. For example, the image may be too shadowy or the environment where the image is taken may not be adequately lit. Alternatively, if an electronic recognition operation fails, before the message is sent, the image may be sent to a human operator who may manually verify that the one or more images of the item identifier do not meet the predetermined criteria, for example, are not a suitable resolution. If the images or text message does not meet the predetermined criteria, the method then loops back to Step S1602 and the process may start again.” Also see ¶ 76 and citations below.); 
pre-establishing, in the reward server, an user record as a participant in an incentive campaign (¶ 72 “The one or more coupons relating to the product or service may be assigned to an account of a customer loyalty program which is associated with the consumer so that the consumer may use such coupons through the customer loyalty program in a manner that is well-known in the art.” ¶ 74 “A customer or consumer can transmit one or more images of an item identifier or proof of purchase, such as a bar code, or a text message containing the item identifier or proof of purchase, such as a bar code, along with one or more images or a text message containing the customer's customer loyalty program account number to a remote location or program management apparatus by using a mobile device. In response, the consumer may receive information about the product or service identified by the item identifier or proof of purchase or any other product or service and/or may also receive a promotional credit or coupon relating to the product or service identified by the item identifier or proof of purchase or any other product or service through the customer loyalty program. For example, the promotional credit or coupon can be automatically sent or assigned to the customer/user's loyalty account by the management apparatus so that the customer can use it immediately in connection with a current or future purchase.” Also see citations above.); 
pre-enabling the electronic device of the user with a reward application module and an image processing application module (¶¶  3, 57, and 68. Also see citations above.); 
receiving, in the reward server, information of the reward unique identifier included in an encoded image captured by the electronic device of the user, using the reward application module and the image processing application module, wherein the encoded image is displayed in a consumable product or service that the user has had access (¶¶ 68-70. Also see citations above.); 
determining, in the reward server, if the information received of the reward unique identifier is found in the pre-established reward unique identifier […] (¶ 71. Also see citations above.); and 
under the determination that the received information of the reward unique identifier is found in the pre-established reward unique identifier […], then (¶ 71. Also see citations above.): 
ordering the reward server to the electronic […] server to credit the economic reward associated to the reward unique identifier found to the electronic […]  account associated to the user (¶¶ 44, 65, and 68-74. Also see citations above.). 
While Galinos teaches all of the above limitations, including a server crediting an account of a user with the economic reward associated to the reward unique identifier, Galinos does not appear to explicitly teach an electronic wallet or an electronic wallet server. Therefore, Galinos does not appear to explicitly teach the limitations [electronic] wallet [account], pre-establishing, in an electronic wallet server, an electronic wallet account associated to an user, pre-enabling the electronic device of the user with an electronic wallet application module; [electronic] wallet [server], [electronic] wallet [server], electronic] wallet [account], and the electronic wallet server. However, in the same field of endeavor, Hertel teaches these limitations in at least (¶¶ 57-58, 334-340, and 371). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the crediting of the economic reward associated with the reward unique identifier to the account associated to the user as disclosed by Galinos, by combining the electronic wallet as taught by Hertel, for the advantage of providing users with access to all forms of payment options including gift cards and coupons (Hertel, ¶ 230). The combination would also benefit users by not having to physically carry various payment options that may be lost or damaged. The combination is also merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rationale A). 
While Galinos provides notifications indicating that the reward unique identifier is not valid, the combination of Galinos/Hertel as modified above do not appear to explicitly teach notifying, […] , the accreditation of the reward in the electronic wallet account associated to the user through the electronic wallet application module of the electronic device of the user. However, in the same field of endeavor, Cooper teaches this limitation in at least Col. 13 lines 39-60 “It is noted herein that the reward message 430 associated with the reward 118 may be delivered to the communications device 102 or the additional device 202 in any manner known in the art suitable for transmitting textual, graphical, and/or audio information. In one embodiment, the reward message 430 is contained in electronic mail message delivered to the communications device 102 or the additional device 202. In another embodiment, the reward message 430 is contained in a notification delivered to the communications device 102 or the additional device 202. In another embodiment, the reward message 430 includes, but is not limited to, a SMS notification, a push notification, a digital wallet or financial application notification, a pop-up or pop-over notification, an in-app notification (e.g., third party in-app notification) or a social media messenger notification delivered to the communications device 102 or the additional device 202.” Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the crediting of the economic reward to the account of the user as taught by the combination of Galinos/Hertel as modified above, to include a notification of the accreditation of the reward through an electronic wallet application module as taught by Cooper, for the advantage of providing users with confirmation that they did indeed receive the credit to their account which made be used at the time of purchase. The combination is also merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rationale A). 
While the combination of Galinos/Hertel/Cooper teach all of the above limitations, including crediting the economic reward associated to the reward unique identifier to the user in response to validating the reward unique identifier, they do not appear to explicitly teach [reward unique identifier] table, [reward unique identifier] table, [reward unique identifier] table, and deleting, the reward server, the reward unique identifier found in the pre-established reward unique identifier table. However, in the same field of endeavor, Prandoni teaches these limitations in at least ¶ 92. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the crediting of the economic reward associated with the reward unique identifier in response to validating the reward unique identifier as taught by the combination of Galinos/Hertel/Cooper as modified above, by combining step of deleting the entries related to used rewards as taught by Prandoni, for the advantage of providing added security and preventing fraud. The combination would also enable sponsors to determine which rewards were frequent acquired by users in order to adjust future marketing efforts. The combination is also merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rationale A). 

As per Claim 2, while Galinos discloses a reward server, Galinos does not appear to explicitly teach that wherein the reward server and the electronic wallet server are co-located. However, in the same field of endeavor, Hertel teaches this limitation in at least ¶ 57 “It is noted that the transaction authority may reside on one or more server computers.” ¶ 58 “For example, the configuration contains categories of digital objects (also referred to as ‘draggable objects’) such as digital forms of cash, credit cards, debit cards, gift cards, coupons, receipts, membership cards, business cards, identification cards, photographs, etc., as well as custom-defined types, as well as digital objects or files not found in physical wallets such as digital videos, music, etc.” ¶ 59 “Instances of these digital objects are stored at the transaction authority 102 as persistent entities associated with the user's account, and are represented graphically in the user's electronic wallet 7. Such an account system can be easily implemented by a person skilled in the art of relational database design.” ¶ 347 “The electronic wallet 7 contains graphical representations of digital objects stored at the transaction authority 102.” The Examiner asserts that the reward server and electronic wallet server are co-located because the transaction authority resides on one or more server computers that is responsible for managing coupons and electronic wallets. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the reward server as disclosed by Galinos, by combining the electronic wallet server as taught by Hertel, for the advantage of providing users with access to all forms of payment options including gift cards and coupons (Hertel, ¶ 230). The combination would also benefit users by not having to physically carry various payment options that may be lost or damaged. The combination is also merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rationale A). The Examiner notes that the above underlined and italicized limitation is considered intended use language and/or nonfunctional descriptive material that is given little to no patentable weight. However, for the sake of advancing prosecution, all limitations are considered and addressed.

As per Claim 3, Galinos discloses wherein the reward application module and the image processing application module are in the same application  (The Examiner notes that the above underlined and italicized limitation is considered intended use language and/or nonfunctional descriptive material that is given little to no patentable weight. However, for the sake of advancing prosecution, see at least ¶¶ 68-70 and citations above.). 

As per Claim 4, while Galinos discloses the reward application module, Galinos does not appear to explicitly teach wherein the electronic wallet application module and the reward application module are in the same application. However, in the same field of endeavor, Hertel teaches this limitation in at least ¶¶ 93 and 282. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the reward application module as disclosed by Galinos, by combining the electronic wallet application as taught by Hertel, for the advantage of providing users with access to all forms of payment options including gift cards and coupons (Hertel, ¶ 230). The combination would also benefit users by not having to physically carry various payment options that may be lost or damaged. The combination is also merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rationale A). The Examiner notes that the above underlined and italicized limitation is considered intended use language and/or nonfunctional descriptive material that is given little to no patentable weight. However, for the sake of advancing prosecution, all limitations are considered and addressed.

As per Claim 5, while Galinos discloses the reward application module and the image processing module, Galinos does not appear to explicitly teach wherein the electronic wallet application module, the reward application module and the image processing application module are in the same application. However, in the same field of endeavor, Hertel teaches this limitation in at least ¶¶ 93 and 282. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the reward application module and the image processing application as disclosed by Galinos, by combining the electronic wallet application as taught by Hertel, for the advantage of providing users with access to all forms of payment options including gift cards and coupons (Hertel, ¶ 230). The combination would also benefit users by not having to physically carry various payment options that may be lost or damaged. The combination is also merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rationale A). The Examiner notes that the above underlined and italicized limitation is considered intended use language and/or nonfunctional descriptive material that is given little to no patentable weight. However, for the sake of advancing prosecution, all limitations are considered and addressed.

As per Claim 6, Galinos disclose wherein the encoded image is in a code format selected from a one-dimensional code, a bi-dimensional code, a three-dimensional code, and combinations thereof (¶ 68. Also see citations above.).

As per Claim 7, it is not required to be performed if the code format is not a bi-dimensional code. In other words, claim 7 is a contingent limitation (see MPEP 2111.04(II)). However, for the sake of advancing prosecution, all limitations are considered and examined below. While Galinos discloses the code format being a one-dimensional code, the combination of Galinos/Hertel as modified above do not appear to explicitly teach wherein the encoded image is in a quick response code format. However, in the same field of endeavor, Cooper teaches this limitation in at least Col. 13 lines 14-32. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the code format as disclosed by the combination of Galinos/Hertel as modified above, for the code format as taught by Cooper, for the advantage of reading the code from any direction1. Additionally, Since each individual element and its function are shown in the prior art, albeit shown in separate reference, the difference between the claimed subject matter and the prior art rests not on any individual element or function, but in the very combination itself – that is in the substitution of the quick response code format of Cooper for the one-dimensional code of Galinos. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious (KSR Rational B).  

As per Claim 8, Galinos discloses wherein the step of pre-establishing, in an electronic wallet server, an electronic wallet account associated to an user, wherein the user has an electronic device (This limitation is substantially similar as claim 1. Therefore, it is rejected using the same rationale.), 
further includes the step of pre-establishing, […], an electronic […] hub account (¶ 44. Also see citations above.); 
and wherein the step of ordering the reward server to the electronic wallet server to credit the economic reward associated to the reward unique identifier found to the electronic wallet account associated to the user (This limitation is substantially similar as claim 1. Therefore, it is rejected using the same rationale.), 
includes the step of debiting of the electronic […] hub account the economic reward (¶ 44. Also see citations above.).
While Galinos teaches all of the above limitations, including a server crediting an account of a user with the economic reward associated to the reward unique identifier, Galinos does not appear to explicitly teach an electronic wallet or an electronic wallet server. Therefore, Galinos does not appear to explicitly teach the limitations in an electronic wallet server, and wallet [account]. However, in the same field of endeavor, Hertel teaches these limitations in at least (¶¶ 57-58, 334-340, and 371). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the crediting of the economic reward associated with the reward unique identifier to the account associated to the user as disclosed by Galinos, by combining the electronic wallet as taught by Hertel, for the advantage of providing users with access to all forms of payment options including gift cards and coupons (Hertel, ¶ 230). The combination would also benefit users by not having to physically carry various payment options that may be lost or damaged. The combination is also merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rationale A). 

As per Claim 9, Galinos discloses wherein further includes the steps of: 
pre-establishing, in the reward server, one or more rules governing the accreditation of the economic reward associated with a determined incentive campaign (¶¶ 58 and 68-71. Also see at least ¶¶ 44, 52, 55, 60, 65, and citations above.); and 
validating, in the step of determining, in the reward server, if the information received of the reward unique identifier is found in the pre-established reward unique identifier […] , if the pre-established rules are compliance (¶¶ 58 and 68-71. Also see at least ¶¶ 44, 52, 55, 60, 65, and citations above.).
While the combination of Galinos/Hertel/Cooper teach all of the above limitations, including crediting the economic reward associated to the reward unique identifier to the user in response to validating the reward unique identifier, they do not appear to explicitly teach [reward unique identifier] table. However, in the same field of endeavor, Prandoni teaches this limitation in at least ¶ 92. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the crediting of the economic reward associated with the reward unique identifier in response to validating the reward unique identifier as taught by the combination of Galinos/Hertel/Cooper as modified above, by combining step of deleting the entries related to used rewards as taught by Prandoni, for the advantage of providing added security and preventing fraud. The combination would also enable sponsors to determine which rewards were frequent acquired by users in order to adjust future marketing efforts. The combination is also merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rationale A). 

As per Claim 10, it recites substantially similar limitations as claim 1. Therefore, it is rejected using the same rationale. 

As per Claim 11, it recites substantially similar limitations as claim 2. Therefore, it is rejected using the same rationale. 

As per Claim 12, it recites substantially similar limitations as claim 3. Therefore, it is rejected using the same rationale. 

As per Claim 13, it recites substantially similar limitations as claim 4. Therefore, it is rejected using the same rationale. 

As per Claim 14, it recites substantially similar limitations as claim 5. Therefore, it is rejected using the same rationale. 

As per Claim 15, it recites substantially similar limitations as claim 8. Therefore, it is rejected using the same rationale. 

As per Claim 16, it recites substantially similar limitations as claim 6. Therefore, it is rejected using the same rationale. 

As per Claim 17, it recites substantially similar limitations as claim 7. Therefore, it is rejected using the same rationale. 

As per Claim 18, it recites substantially similar limitations as claim 9. Therefore, it is rejected using the same rationale. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM REFAI/Primary Examiner, Art Unit 3681                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See https://web.archive.org/web/20160325133748/http:/www.mobile-qr-codes.org/qr-codes-vs-barcodes.html